Taet, C. J.
The respondent contends that when the fish and game commissioners have stocked a pond or stream with fish, and prohibited fishing therein for three years, and the three years have elapsed, their power in respect to such stream is exhausted; that they cannot restock it and again prohibit fishing therein. Such is not the construction we give the statute. One stocking of the pond or stream may be unsuccessful, and a repetition of the experiment necessary to effect the purposes contemplated by the statute. The limitation of three years provided in the statute does not imply that fishing can never be prohibited in one stream, for a longer time, but that one experiment shall not continue beyond that period.
It is further contended that there is no allegation in the information that the waters in question were not boatable nor that they were private property, and that by the constitution, c. 2, § 40, the inhabitants of this State can fish in all boatable waters and other waters, (not private property,) and that these exceptions should be negatived in the information. That they need not be was held in State v. Bevins, 70 Vt. 574.

Judgment that there is no error in the proceedings and the respondent takes nothing by his exceptions. Execution of the sentence ordered.

Thompson, J. dissents.